E        QRNEY             GENERAL
                     0F       TEXAS




                     March 31, 1964


Honorable Richard E. Rudeloff         Opinion No. C-233
County Attorney
Bee County                            Re: Whether the Commissioners
Beeville, Texas                           Court'of Bee County, Texas
                                          Is required to appoint a
                                          board of managers for a
                                          county hospital in Bee
                                          County, constructedunder
                                          the authority of Article
                                          4478, V.C.S., 'underthe
                                          stated facts and related,
Dear Mr. Rudeloff:                        questions.
         In your letter requesting an opinion from this office,
you submit certain facts which we quote as follows:
         'Bee County, which has a 1960 Federal
    census of 23,755, has constructeda county
    hospital at Beevflle under authority given
    by Article 4478, V.A.T.3. The hospital, its
    operation and management,was leased by the
    CommissionersCourt of Bee County to the
    Seventh Day Adventists,as lessee, under
    authority given by Artfcle 4&g&, V.A.T.S.
    The lease contract In questfon gives com-
    plete management of the hospftal to suCh
    lessee, and all phases of the operation
    are specified in such contract,
         "Article 447g9 V.A.T.S., states, in
    part, that I. s .it the CommissionersCourt)
    shall appoint six (6 I resident property tax-
    paying citizens of the county who shall consti-
    tute a board of managers of said hospital.'
         "The CommfssfonersCourt of Bee County
    has not appointed such board of managers and
    is of the opinion that such board is not


                              -1129-



                          :     .*
Hon. Richard E. Rudeloff, page 2 (C-233)


    necessary nor desirable and, therefore, does
    not wisk to appoint such board if not required
    by law.
         With regard to these facts you ask the following
questions which we quote as follows:
         "I* Is the CommissionersCourt of Bee
    County, Texas required to appoint a board of
    managers for a county hospital In Bee County,
    constructedunder authority given by Article
    4478, V.A.T.S., which hospital has been
    leased by the county to a lessee under con-
    tract approved and accepted under provisions
    of Article 449&L, V.A.T.S.?
         "II. Rust a hospital built under pro-
    visions of Article 4478, V,A.T.S., be covered
    by fire and extended coverage insurance,and9
    If so, may the insurance carrier be either
    a stock companyp $ legal reserve company, or
    a mutual company?
          We will answer your questions in the order in which
they are submitted.
          Article 4479, Vernon's Civil Statutes, provides
in part as follows:
         "When the commissioners'coupt shall have
    acquired a site for such hospital and shall
    have awarded contracts for the necessary bufld-
    ings and improvementsthereon it shall appoint
    six resident property taxpaying citizens of
    the county who shall constitutealsboardof
    managers of said hospital, D o .
          Article 4&94L, Vernon's Civil Statutes,provides in
part as follows:
         '3ection 1. Any county in this State
    having a county hospital which is operated
    by'said county, may9 and such county is hereby
    authorized to lease such hospital, provided
    the CommissionersCourt of said county shall
    find and determine by an order entered in the
    minutes of said Court that it is to the best
    interest of said county to lease such hospital.



                          -11140-
Hon. Richard E. Rudeloff, page 3 (C-233)


     The proposed lease of such county hospital shall
     not be completeduntil the CommissionersCourt
     of s;lchcounty shall have complied with the
     provisions of this Act.
          II
           . . .
         'Sec. 4.      .Such Court flommissioners
    Courv shall th&upon be fully-authorizedand
    empocered to lease such county hoapital to be
    operated as a hospftal by the lessee of same
    under such terms and'conditlonsas may be satls-
    factory to the CommissionersCourt and the
    lessee. . , .'
          The requirement of Article 4479, Vernon's Civil '
Statutes, that the CommissionersCourt appoint a board of
managers for the county hospital created by the authority
of Article 4478, Vernon's Civil Statutes, is mandatory as
long as the hospital is operated by the county. However,
since the CommisalonersCourt of Bee County by the authority
of Article k&94L, Vernon's Civil Statutes, has relinquished
the management and operation of the hospital to a lessee under
the terms of a~lease agreement, it is ,ouropinion that neither
the provisions of Article 4494L nor the provisions of the lease
agreement imposes any duty upon the CommissionersCourt of Bee
County to appoint a board of managers for the county hospital
during the lease period,
          The contractualauthority of a CommissionersCourt
is strictly limited to that conferred by the Constitutionand
statutes, either expressly or by necessary fmplieation. Hill
              252 S.W.2d 766 (Tex.Cfv.App.p1952, error I?=
i*           is our opfnion that the authorfty expressed in
&%e"4478,     Vernon's Cfvil Statutes, for the Commissioners
Court of any county to establish a county hospital Includes
the Implied authority to purchase adequate lnaurance for the
protection of the county's fnvestment in hospftal facilities.
Therefore, it fs our opinion that the purchase of the type of
insurance in question would be authorizedunder the authority
of Article 4478, Vernon's Civil Statutes, by necessary Impli-
cation. However8 the authority to purchase such insurance
does not include the authority to purchase public liability
Insurance.,Attorney General's Opinion WW-112 (1957).
          Also the purchase of insurance coverage from a
mutual insurance company would not be authorized,inasmuchas
such purchase would Mvolve the coun%y taking membershfp.in
or becoming a stockholderin such corporation,assocfationor


                          -1131-
Hon. Richard E. Rudeloff,'page4 (C-233)


         n violation of Article III, Section 52 of the Texas
company in
Constitution. Lewis v:Independent School District of the
City of Austin,=9 T      tl 161 S W 2d 4bO 1942) Attorney
                     eX’0-?;4 (&I
General's Ooidons NOS.              : ww-g86’(1961j and WW-
1101 (196: -"?!herefore,
         1).             we'are of-the opinion.thatthe in-
surance coverage as contemplatedhere'must be purchased by
the counts from either a stock Insurance comp,anyor a legal
reserve insurance company.
                     SUMMARY
          The CommissionersCourt of Bee County is
     not required to appoint a board
                               ._    of managers for
     a county hos ital constructeounder the authority
     of Article 4II
                  78, Vernon's Civil Statutes, such
     hospital being presently leased under the authority
     of Article 4494L, Vernon's Civil Statutes. The
     CommissionersCourt of Bee County has the authority
     to purchase fire and extended coverage insurance
     for the hos ital, constructedunder'the authority
                 478, Vernon's Civil Statutes. HOW-
     of Article fi
     ever, the CommissionersCourt Is prohiblted,bythe
     provisions of Article III, Section 52 of the Texas
     Constitutionfrom purchasing such Insurancefrom
     a mutual insurance company.
                               Very truly yoursr
                               WAGGONER CARR




1RW:mkh                             Assistant
APPROVED:
OPINION C,OMMITTEE
W. V. Qeppert, Chairman    .
Paul Phy
Malcolm Quick
Gordon Appleman
James'Strock
APPROVED FOR~THE ATTORNEY GENERAL
BYs Howard W. Mays

                           -1132-